Citation Nr: 0700067	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  99-11 761A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a seizure 
disorder.

2. Entitlement to service connection for a seizure disorder.

3. Entitlement to service connection for residuals of head 
injuries to include venous angioma, impulse control disorder, 
and mood disorder.

4. Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Veteran, D.C., and D.C.

ATTORNEY FOR THE BOARD
D. Orfanoudis, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 1997 and November 
2000 of a Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In February 2005, the veteran appeared at a hearing before 
the undersigned then Acting Veterans Law Judge.  A transcript 
of the hearing is in the record. 

In April 2005, the Board remanded the matter for additional 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directives is required.  Stegall v. West, 11 Vet. 
App. 268 (1998)

In a written statement, dated in November 2006, the veteran 
stated that he was not claiming service connection for 
impulse control disorder and mood disorder, withdrawing the 
appeal of these issues.  38 C.F.R. § 20.204. 

FINDINGS OF FACT

1. In a rating decision in February 1999, the RO denied the 
veteran's application to reopen the claim of service 
connection for a seizure disorder; after the veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision.

2. The additional evidence submitted since the unappealed 
rating decision in February 1999, denying the veteran's 
application to reopen the claim of service connection for a 
seizure disorder, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3. A seizure disorder was not affirmatively shown during 
service; a seizure disorder was not manifested to a 
compensable degree within the one-year period following 
separation from service; and a seizure disorder is unrelated 
to service or any event during service to include head 
injuries during service. 

4. Chronic residuals of head injuries to include venous 
angioma were not affirmatively shown during service, and 
chronic residuals of head injuries to include venous angioma 
are otherwise unrelated to service or any injury or event 
during service.

5. On November 9, 2006, prior to the promulgation of a 
decision in the appeal, the veteran in writing notified the 
Board that he was withdrawal the issues of service connection 
for impulse control disorder and mood disorder. 

6. The veteran does not have a service-connected disability. 


CONCLUSIONS OF LAW

1. The unappealed February 1999 rating decision by the RO, 
denying the veteran's application to reopen the claim of 
service connection for a seizure disorder, became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.104(a), (2006).

2. The additional evidence presented since the February 1999 
rating decision by the RO, denying the veteran's application 
to reopen the claim of service connection for a seizure 
disorder, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.156(a) (2001).

3. A seizure disorder was not incurred in or aggravated by 
service, and service connection may not be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4. Chronic residuals of head injuries to include venous 
angioma were not incurred or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

5. The criteria for withdrawal of a substantive appeal by the 
veteran on the issues of service connection for impulse 
control disorder and mood disorder have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

6. The criteria for a total disability rating for 
compensation based upon individual unemployability due to 
service-connected disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.16 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appeal, the VCAA, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 
38 C.F.R § 3.159, amended VA's duties to notify and to assist 
a claimant in developing information and evidence necessary 
to substantiate a claim. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the VCAA requires 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
notice was not mandated at the time of the initial rating 
decision in August 1997, the RO did not err in not providing 
such notice.  The veteran does have the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On all the claims, the RO provided VCAA notice by letters in 
March 2001, May 2002, April 2005, and May 2006.  The notices 
included the type of evidence needed to substantiate the 
underlying claim of service connection for a seizure disorder 
and the other claims for service connection, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service; and the type of evidence to 
substantiate the claim for a total disability rating, that 
is, evidence of service-connected disability preventing work.  
The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
including records of the Social Security Administration, and 
that he could submit private medical records or authorize VA 
to obtain the records on his behalf. He was asked to submit 
evidence that would include evidence in his possession that 
pertained to the claims. The notices included the general 
provisions for rating a disability and for the effective date 
of a claim. 

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 


18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Kent v. Nicholson, 20 Vet.App. 
1 (2006) (elements of a new and material evidence claim, 
except for specific evidence necessary to reopen the claim).

To the extent that the VCAA notices came after the initial 
adjudications, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and address the issues at a hearing, 
which he did.  The claims were then readjudicated following 
the content-complying notices as evidenced by the 
supplemental statement of the case in March 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006)

To the extent that the VCAA notice did not include the type 
of evidence to reopen the claim of service connection for a 
seizure disorder, since the Board is reopening the claim, any 
deficiency as to VCAA compliance regarding this part of the 
claim is rendered moot.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  All identified records deemed 
relevant to the claims have been obtained and the veteran has 
not identified any additional evidence pertinent to the 
claims, not already of record.  As there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim  

In a rating decision in May 1992, the RO denied the initial 
claim of service connection for a seizure disorder because a 
seizure disorder was first shown after service and a seizure 
disorder was unrelated to service, including a head injury 
during service.  In rating decisions in May 1997 and February 
1999, the RO denied the applications to reopen the claim 
because new and material evidence had not been submitted.  
After each adjudication, the RO notified the veteran of the 
adverse determination and of his appellate rights, but the 
veteran did not appeal any of the adjudications.  By 
operation of law, the rating decisions became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

The evidence of record, previously considered by the RO at 
the time of the last denial of the claim in February 1999 
consisted of the service medical records, VA records and 
private medical records, and the evidence previously 
considered is summarized as follows.

The service medical records show that in July 1974 the 
veteran sustained a mild concussion, when he had tripped and 
hit his head on a foot locker.  He was not unconscious, but 
he complained of a headache.  A skull X-ray was negative, and 
no neurological abnormality was noted.  In December 1975, the 
veteran was kicked in the head in an altercation and 
sustained bruises and contusions of the face and neck X-rays 
of the skull and the neurological examination were negative.  
On separation examination, there was no complaint, finding, 
or history of a seizure or of residuals of the head injuries.

After service, VA records show that in January 1990 the 
veteran was hospitalized to evaluate seizures.  History 
included seizures since a motor vehicle accident in 1985, 
when the veteran suffered a head injury.  A CT scan of the 
brain and an EEG were normal.  It was concluded that that the 
seizure disorder was probably secondary to head trauma from a 
motor vehicle accident in 1985.  The diagnosis was seizures. 

In June 1990, the veteran was hospitalized at a private 
facility for evaluation of back injury, sustained at work.  
History included a seizure disorder from a motor vehicle 
accident in 1985.  On a neurology consultation for seizures, 
the veteran stated that seizures were first diagnosed by VA 
within the year.  He gave a history of a being in a roll-over 
accident in 1985 and losing consciousness.  The impression 
was seizure disorder.  On a neuropsychological evaluation, 
history included a close head injury in 1985 with loss of 
consciousness for thirty minutes. 

VA records from January 1990 to July 1997, including reports 
of VA hospitalizations in 1991, 1994, 1995, and 1997 disclose 
a history of post-traumatic seizures, starting in 1990, with 
a head injury in a vehicle accident in 1985 and problems with 
memory, spelling, math, speech, and temper since the 
accident.  

Additional Evidence 

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) [in effect at the time the veteran filed his claim 
in 1999]. 

The current claim to reopen was received at the RO in 
November 1999.

As the claim was previously denied because a seizure disorder 
was first shown after service and a seizure disorder was 
unrelated to service, including a head injury during service, 
in order that the additional evidence be new and material it 
must relate to basis for the prior denial of the claim, 
either the onset of seizures during service or a nexus 
between the current seizures and an injury or event during 
service. 

In determining whether new and material evidence has been 
presented, the credibility of the new evidence is presumed 
for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The additional evidence, consisting of a VA hospital report, 
dated in December 1995, included a long history of seizures 
since 1978.  

A report of VA examination, dated in October 2003, included 
the opinion of the VA examiner, who reported that if the 
veteran's seizure had onset before the third episode of head 
trauma [1985], then it was as likely as not, or more likely 
than not, that the head trauma that he suffered during 
service may be the etiology of the seizure disorder. 

The evidence of the history of seizures in 1978 and the VA 
examiner's conditional opinion that it was as likely as not, 
or more likely than not, that the head trauma that the 
veteran suffered during service may be the etiology of the 
seizure disorder, is new evidence as it was not previously 
submitted to the RO, and it is material because it links the 
current seizures to service, the absence of which was the 
basis for the prior denial of the claim, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  For this reason, the 
additional evidence is new and material and the claim is 
reopened.

With the reopening of the claim, the Board may now consider 
the claim on the merits, as did the RO, and there is no 
prejudice to the veteran to consider the claim on the merits 
in relation to VCAA notice or other due process 
considerations.

The remainder of the evidence of record is summarized as 
follow.  

A private medical record in February 1998 included a history 
of head injury during service and seizures since then.

VA records from 1995 to 2002 include a history of head 
injuries in 1974 and 1975 during service with the onset of 
seizures. 

At hearings in March 2000, July 2002, October 2003, and 
February 2005, the veteran described his head injuries during 
service.  In March 2000 and February 2005, he testified that 
his seizures started in 1978.

On the report of VA examination in October 2003, the examiner 
stated that the veteran's claims folder had not been 
available for review in conjunction with the examination.  
The veteran provided a history of two head injuries during 
service, resulting in the loss of consciousness, and a third 
head injury in 1984, and that since 1989 he has had episodes 
of confusion and blackout that were diagnosed as a seizure 
disorder.  The examiner stated that if the episodes of severe 
head trauma were confirmed through the examination of the 
claims file, and the history if seizures were confirmed in 
1978, then the seizure disorder had onset before the third 
episode of head trauma [1984] and therefore it was as likely 
as not, or more likely than not, that the head trauma that 
the veteran suffered during service may be the etiology of 
the seizure disorder. 

In an addendum to the examination report of October 2003, 
after a review of the veteran's file, the same examiner 
referred to the head trauma in December 1975 during service, 
and noted that the neurological examination after the trauma 
had resulted in a normal skull X-ray, that no seizures were 
reported at the time of service, that the head trauma had not 
required admission to the hospital, and that the examination 
two hours after the event was normal.  The examiner concluded 
that it was unclear how this episode during military service 
related to the veteran's actual symptoms.

On VA neurological examination in May 2005, after review of 
the veteran's file, same examiner, who conducted the 
examination in October 2003, referring to the head injuries 
in July 1974 and December 1975, concluded that it was unclear 
how the episodes of head trauma during service related to the 
seizure disorder. 



Merits Determination 
Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in service.  
38 U.S.C.A. §§ 1110, 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war, an epilepsy or seizures become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A seizure disorder was not affirmatively shown to have had 
onset during service.  After service, a seizure disorder were 
first documented in 1990, almost fourteen years after service 
and well beyond the one-year presumptive period for epilepsy 
or a seizures as a chronic disease.  While the veteran 
testified that seizures started in 1978, in the absence of 
documented complaints of seizures from 1976 to 1990 weighs 
against the claim.  Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).

As for the VA physician's opinion in October 2003, which was 
given without review of the veteran's file, that it was as 
likely as not, or more likely than not, that the head trauma 
that the veteran suffered during service may be the etiology 
of the seizure disorder, the opinion was conditional, that 
is, dependent on events or facts not yet established.  The 
same examiner later concluded, after a review of the 
veteran's file, which included reference to the head injuries 
in 1974 and 1975, that it was unclear how the episodes of 
head trauma during service related to the seizure disorder.  
This evidence opposes, rather than supports, the claim. 

To the extent that the veteran's statements and testimony 
relate his current seizures to service, where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements and testimony to the extent that he relates his 
current seizure disorder to service does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that a seizure disorder was present during service, 
as a seizure disorder was not manifested to a compensable 
degree within the one-year presumptive period following 
separation from service, and as a seizure disorder is 
unrelated to head injuries during service, the preponderance 
of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b); 38 C.F.R. §§ 
3.303, 3.307, 3.309.

Residuals of Head Injuries to include Venous Angioma 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in service.  
38 U.S.C.A. §§ 1110, 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

The service medical records document two head injuries, one 
in July 1974, resulting in a mild concussion, and one in 
December 1975, resulting in bruises and contusions of the 
face and neck.  X-rays of the skull and the neurological 
examination were negative.  On separation examination, there 
was no complaint, finding, or history of residuals of the 
head injuries.  The service medical records also contain no 
documentation of a venous angioma, impulse disorder or mood 
disorder. 

After service in June 1990 on a private neuropsychological 
evaluation, the veteran admitted to cognitive problems since 
his injury in a vehicle accident in 1985. 

VA records from January 1990 to July 1997, including reports 
of VA hospitalizations in 1991, 1994, 1995, and 1997, 
disclose several psychiatric diagnoses. 

VA records, dated in May 1997, show that a CT scan of the 
brain revealed a venous angioma in the right frontal lobe. 

On VA psychiatric examination in October 2003, after review 
of the veteran's file, the examiner concluded that the 
veteran's symptoms did not start until the late 1980s, that 
there was no evidence of treatment for a mental condition 
while in service, and that there was no connection between 
the head injuries in service and the veteran's current mental 
condition. 

On VA examination in May 2005, after a review of the 
veteran's file, the examiner concluded that the current right 
frontal venous angioma was a congenital abnormality and 
unrelated to the head injuries in service. 

On VA psychiatric examination in May 2005, after a review of 
he file, referring to the head injuries in 1974 and 1975, the 
examiner found no evidence to connect the injuries from 1974 
and 1975 to any of the veteran's current mental problems. 

In statements and in testimony in March 2000, July 2002, 
October 2003, and February 2005, the veteran described his 
head injuries during service.  The veteran stated that the 
head injuries in 1974 and in 1975 during service contributed 
to his current symptomatology.  

Analysis 

While two head injuries were documented during service, no 
chronic residuals were shown during service as there were no 
other health record entries, including on separation 
examination, of abnormal findings related to the injuries. 

After service, a venous angioma was first shown by MRI in 
1997, and impulse control disorder was first documented in 
1991, and mood disorder was first documented in 1995.  

As for a venous angioma, the VA examiner in May 2005 
expressed the opinion that a venous angioma was a congenital 
abnormality and unrelated to the head injuries in service.  
This medical evidence is uncontroverted.  As a congenital 
abnormality is not a disability for the purpose of VA 
disability compensation, there is no factual or legal basis 
to relate a venous angioma to service. 38 C.F.R. § 3.303(c).

To the extent that the veteran's statements and testimony 
relate his current disabilities to the head injuries during 
service, where, as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements and testimony to the extent 
that he relates his current disabilities to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates a venous angioma to the head 
injuries during service, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Impulse Control Disorder and Mood Disorder 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.

In November 2006, prior to the promulgation of a decision in 
the appeal, the veteran in writing withdrew from his appeal 
the issues of service connection for impulse control disorder 
and mood disorder.  Accordingly, the Board does not have 
jurisdiction to review these issues and the appeal as to 
theses issues is dismissed. 38  U.S.C.A. § 7105. 

A Total Disability Rating

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disability. 38 C.F.R. § 4.16(a).

In February 2005, the veteran testified that he last worked 
in 1987, and he felt that he was disabled due to head 
injuries he sustained during service.  



As the veteran does not have an adjudicated service-connected 
disability to include a seizure disorder and residuals of 
head injuries, including a venous angioma, impulse disorder, 
and mood disorder, there is no legal basis for an award of a 
total disability rating for compensation based on individual 
unemployability.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a seizure disorder is reopened, and to 
this extent only the appeal is granted; on the merits of the 
claim, service connection for a seizure disorder is denied.

Service connection for residuals of head injuries to include 
venous angioma is denied.

The appeal of the issues of service connection for impulse 
control disorder and mood disorder is dismissed.  

A total disability rating for compensation based on 
individual unemployability is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


